DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1 and 3 are drawn to a process.  
Claims 2 are drawn to a system.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a series of mental steps.
Let us begin by considering the requirements of each independent claim: 
Taking Claim 1 as exemplary, the claim language centers on collecting player data, evaluating said data objectively and subjectively,  utilizing an algorithm to create a player score based on said objective and subjective based data, and produce a score that is indicative of a particular collegiate level of play. However, these steps reflect processes that could be completed in one’s head as one could perform calculations with paper and pencil and transcribe the score into a collegiate level. Because the claims are a series of mental steps, the claims therefore represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to determine the collegiate playing level of an athlete. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more.  The claim language states the use of a computer processor which is a fundamental computing component, and thus generic. Applicant has amended the claims to include a recording device in the form of a camera and/or an accelerometer to record tasks, however recording devices for recording visual data and biometric data such as speed is well known and commonly used within the art. Additionally, the claims have been further amended to include a display to show a user interface. However, a display also is generic, well-known, and commonly mechanism for displaying an interface.  Therefore the claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to include a recording device in the form of a camera and/or an accelerometer to record tasks, however recording devices for recording visual data and biometric data such as speed is well known and commonly used within the art. Also, the use of a recording device does make the invention any less abstract, since a person can still receive data and make decisions through a mental process accordingly. Additionally, the claims have been further amended to include a display to show a user interface. However, a display also is generic, well-known, and commonly mechanism for displaying an interface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715